DETAILED ACTION
Claims 1-20 are pending. Claims dated 10/11/2022 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the claim objection(s):
Applicant has amended claim 20 to overcome the previously set forth objection. Accordingly, the Examiner has withdrawn the claim objection of claim 20. 

Regarding the rejection(s) to the claim(s) under 35 U.S.C. § 103:
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted between the dates of 06/20/2022 to 10/26/2022 were filed. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 12, the prior arts on record do not teach, describe, and/or suggest all the limitations as presented in the claim as a whole – specifically, “a weed seed movement model that projects likely locations of the weed seeds given a location of one or more weed plants that produced the weed seeds, and is based on one or more external factors that affect the movement of the weed seeds from the location of the one or more weed plants.” Regarding claims 13-15, claims 13-15 are also potentially allowable as they are dependent on potentially allowable claim 12 and would contain all the limitations/features of claim 12.
Regarding claim 19, the prior arts on record do not teach, describe, and/or suggest all the limitations as presented in the claim as a whole – specifically, “wherein the weed seed movement model projects likely locations of the weed seeds given a location of one or more weed plants that produced the weed seeds, and is based on one or more external factors that affect the movement of the weed seeds from the location of the one or more weed plants”. Regarding claim 20, claim 20 is also allowable as it is dependent on allowable claim 19 and would contain all the limitations/features of claim 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Isaac et al. (US 20180368318 A1), in view of Chan et al. (US 20160205918 A1) and herein after will be referred to as Isaac and Chan respectively.

Regarding claim 1, Isaac teaches an agricultural harvesting machine comprising (Fig. 1 combine 10): 
crop processing functionality configured to engage crop in a field, perform a crop processing operation on the crop to obtain processed crop (Fig. 1 system 12; [0003] During operation of the combine, crop material is fed or directed into a circumferential passage between the rotor and the concave. The crop material is carried rearwardly along a generally helical path through the passage by rotation of the rotor. As the crop material moves through the passage, grain is threshed from the crop material), 
and move the processed crop to a harvested crop repository ([0042] the crop (e.g., grain, legumes, and/or the like) may be separated from the residue (e.g., husks, pods and/or the like) and drop into cleaning system 13); 
and generate a control signal associated with a pre-emergence weed seed treatment operation on the weed seeds, prior to emergence of the weed seeds (Fig. 1 seed processor system 50; [0044] Generally speaking, seed processor 50 is configured to receive crop residue from cleaning system 13 and destroy or damage seeds through shearing forces, so that when the seeds exit combine 10, the seeds are no longer viable and able to germinate).
Isaac does not explicitly teach: and a control system configured to: identify a weed seed area indicating presence of weed seeds, and generate a control signal associated with a pre-emergence weed seed treatment operation on the weed seeds, prior to emergence of the weed seeds, based on the identified weed seed area.
However, Chan teaches a control system (Fig. 5 controller) configured to: 
identify a weed seed area indicating presence of weed seeds (Fig. 6 director 610 identifies area indicating presence of weed seedpod 640 using image processing techniques; [0052] For example, plant material targets 130 (e.g., weed seedpods) may be identified by performing various image processing techniques, such as image recognition, spectrometry, among others, on information captured by sensor 520), 
and generate a control signal associated with a pre-emergence weed seed treatment operation on the weed seeds, prior to emergence of the weed seeds, based on the identified weed seed area ([0027] Accordingly, the system may apply an herbicide to the weed as a complimentary, alternative, or redundant means to kill or damage the weed. In certain embodiments, certain herbicides are chemically tailored for seed killing in particular; [0046] In some embodiments, apparatus 300 is used to identify and attack specific parts of weeds 130 (e.g., stem, seeds, leaves, and other parts). Apparatus 300 may be used to kill weeds 130 at specific times within a growth cycle, such as at first sprouting, at a set height, before seed release, and at other times).
Chan is considered analogous to the present invention as Chan’s teachings are also applicable to an agricultural harvesting machine ([0021] High resolution imaging and/or remote sensing, for example, from close-to-ground robots, and/or other vehicles…). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Isaac to incorporate the teachings of Chan to include a control system configured to: identify a weed seed area indicating presence of weed seeds, and generate a control signal associated with a pre-emergence weed seed treatment operation on the weed seeds, prior to emergence of the weed seeds, based on the identified weed seed area, for the motivation of distinguishing weeds and weed seeds from crops in the area via imaging techniques (Chan [0020]-[0021]), and also, “the assessment may provide knowledge about the effectiveness of the control and/or eradication treatment” (Chan [0020]).

Regarding claim 2, Isaac, as modified (see rejection of claim 1), teaches the agricultural harvesting machine of claim 1.
Isaac also teaches wherein the control signal controls a pre-emergence weed seed mitigator to perform the pre-emergence weed seed treatment operation on the weed seeds prior to emergence of the weed seeds (Fig. 1 seed processor system 50; [0044] Generally speaking, seed processor 50 is configured to receive crop residue from cleaning system 13 and destroy or damage seeds through shearing forces, so that when the seeds exit combine 10, the seeds are no longer viable and able to germinate). 

Regarding claim 3, Isaac, as modified, teaches the agricultural harvesting machine of claim 2, wherein the pre-emergence weed seed mitigator is on-board the agricultural harvesting machine (Fig. 1 seed processor system 50; [0044] In this configuration, seed processor 50 provides an on-board destruction mechanism 52 inside the combine that destroys seeds).

Regarding claim 4, Isaac, as modified, teaches the agricultural harvesting machine of claim 2.
Isaac, as modified does not explicitly teach wherein the pre-emergence weed seed mitigator is separate from the agricultural harvesting machine.  
However, Chan teaches a pre-emergence weed seed mitigator that is separate from the agricultural harvesting machine ([0025] For the purposes of the present disclosure, the term “vehicle” may include any type of object capable of carrying an item (e.g., a light redirector, a light source, a sensor, etc.); [0005] The method further includes receiving a control signal by the light redirector. The control signal is based on the location of the plant material target. Further, the method includes redirecting the high-intensity light toward the plant material target based on the control signal. The high-intensity light is configured to damage the plant material target; Fig. 6 high-intensity light directed to weed seedpod 640).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Isaac to incorporate the teachings of Isaac to include wherein the pre-emergence weed seed mitigator is separate from the agricultural harvesting machine, for the added benefits of flexibility in tools for the system, and because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art and applying the known technique would have yielded predictable results, namely “ability to attach or detach parts”.

Regarding claim 5, Isaac, as modified, teaches the agricultural harvesting machine of claim 2.
Isaac also teaches wherein the pre-emergence weed seed mitigator comprises at least one of: a weed seed collector configured to collect the weed seeds ([0009] The clearance is adapted to receive a flow of crop material containing seeds; [0054] Seeds and other smaller materials that pass into the narrow spaces between rollers 170 and 180 become caught between opposing shearing surfaces. Some of the seeds and smaller material become trapped between shearing surfaces 177 and 189, while other seeds and small material become trapped between shearing surfaces 179 and 187).

Regarding claim 6, Isaac, as modified teaches the agricultural harvesting machine of claim 2.
Isaac also teaches wherein the pre-emergence weed seed treatment operation devitalizes the weed seeds ([0045] As seeds are passed through the passage, the first and second surfaces move in the same general direction along the passage, but at different velocities, thereby introducing a shear effect that destroys the seeds as they pass through the first and second surfaces).

Regarding claim 7, Isaac, as modified, teaches the agricultural harvesting machine of claim 6.
Isaac does not explicitly teach wherein the pre-emergence weed seed mitigator comprises at least one of: a weed seed burier configured to bury the weed seeds in the field, a weed seed crusher configured to mechanically crush the weed seeds, a thermal weed seed treatment device configured to thermally treat the weed seeds, or a chemical weed seed treatment device configured to chemically treat the weed seeds.
However, Chan teaches wherein the pre-emergence weed seed mitigator comprises at least one of: a weed seed burier configured to bury the weed seeds in the field, a weed seed crusher configured to mechanically crush the weed seeds, a thermal weed seed treatment device configured to thermally treat the weed seeds, or a chemical weed seed treatment device configured to chemically treat the weed seeds ([0027] For example, some embodiments utilize chemicals such as herbicides, which may be delivered to certain plant material targets (e.g., seedpods) in addition to or instead of the high-intensity light source).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Isaac, as modified, to incorporate the teachings of Chan to include wherein the pre-emergence weed seed mitigator comprises at least one of: a weed seed burier configured to bury the weed seeds in the field, a weed seed crusher configured to mechanically crush the weed seeds, a thermal weed seed treatment device configured to thermally treat the weed seeds, or a chemical weed seed treatment device configured to chemically treat the weed seeds, for the motivation of acting as a complementary means to ensure the weed seeds have been devitalized. 

Regarding claim 8, Isaac, as modified, teaches the agricultural harvesting machine of claim 1.
Isaac, as modified, does not explicitly teach wherein the control signal controls at least one of: a display device to display an indication of the weed seed area to an operator, or a data storage device to store an indication of the identified weed seed area.  
However, Chan also teaches wherein the control signal controls at least one of: a display device to display an indication of the weed seed area to an operator, or a data storage device to store an indication of the identified weed seed area ([0039] For example, the plant material targeting mode may be used to determine and store the location (e.g., in memory) of a plurality of plant material targets 130 and to use the plant material damaging mode in accordance with the stored locations of the plant material targets 130).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Isaac, as modified, to incorporate the teachings of Chan to include wherein the control signal controls at least one of: a display device to display an indication of the weed seed area to an operator, or a data storage device to store an indication of the identified weed seed area, for the motivation of minimizing damage caused by treatment(s) to areas without weed seeds. 

Regarding claim 10, Isaac, as modified, teaches the agricultural harvesting machine of claim 1.
Isaac, as modified, also teaches: and further comprising: an imaging sensor, wherein the weed seed area is identified based on one or more images, obtained from the imaging sensor, of the field in a path of the agricultural harvesting machine (see rejection of claim 1 cited to Chan where the weed seed area is identified using image processing techniques; Chan [0052] For example, plant material targets 130 (e.g., weed seedpods) may be identified by performing various image processing techniques, such as image recognition, spectrometry, among others, on information captured by sensor 520).

Regarding claim 11, Isaac, as modified, teaches the agricultural harvesting machine of claim 1.
Isaac, as modified, also teaches and further comprising: a weed seed detector configured to detect weed seeds, wherein the weed seed area is identified based on a weed seed presence signal received from the weed seed detector (see rejection of claim 1 cited to Chan where the weed seed area is identified using image processing techniques; Chan [0052] For example, plant material targets 130 (e.g., weed seedpods) may be identified by performing various image processing techniques, such as image recognition, spectrometry, among others, on information captured by sensor 520); Chan [0060] The control signal is based on the location of the plant material target).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Isaac, in view of Chan, in further view of Schumann et al. (US 20200342225 A1), and herein after will be referred to as Schumann.

Regarding claim 9, Isaac, as modified, teaches the agricultural harvesting machine of claim 1.
Isaac, as modified, does not explicitly teach wherein the weed seed area is identified based on an a priori weed map.  
However, Schumann teaches wherein the weed seed area is identified based on an a priori weed map ([0030] According to various embodiments, the AAS 104 can further comprise a GIS module 146 comprising a mapping application 148 that can be used to generate maps for identifying areas where the target vegetation was detected and providing information about the treatment of the detected target vegetation. The GIS module 146 can generate a mapped visualization of the data stored in the one or more databases 136. The generated maps can be a useful feature for turfgrass management and/or horticulture as they will be able to provide where targeted vegetation has occurred. For example, using the knowledge of where targeted vegetation has occurred, a fumigation system could increase the amount of fumigant in a particular area. Likewise, for weed patches and/or diseases in turf, a pre-emergence herbicide could be sprayed at a certain area due to the prior detections).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Isaac, as modified, to incorporate the teachings of Schumann to include wherein the weed seed area is identified based on an a priori weed map, because doing so helps with weed control as “a pre-emergence herbicide could be sprayed at a certain area due to the prior detections” (Schumann [0030]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Isaac, in view of Chan, in view of Berry et al. (US 20150373913 A1), and in view of Colbach (“Predictive modelling of weed seed movement in response to superficial tillage tools”), and herein after will be referred to as Berry and Colbach respectively.

Regarding claim 16, Isaac teaches a method performed by an agricultural machine (Fig. 1 combine 10)
the method comprising: 
	a crop processing operation that engages crop in a field and moves the processed crop to a harvested crop repository (Fig. 1 system 12; [0003] During operation of the combine, crop material is fed or directed into a circumferential passage between the rotor and the concave. The crop material is carried rearwardly along a generally helical path through the passage by rotation of the rotor. As the crop material moves through the passage, grain is threshed from the crop material; ([0042] the crop (e.g., grain, legumes, and/or the like) may be separated from the residue (e.g., husks, pods and/or the like) and drop into cleaning system 13); 
Isaac does not explicitly teach: the method comprising: obtaining a weed seed movement model that models movement of weed seeds during a crop processing operation that engages crop in a field.
However, Berry teaches obtaining a weed seed movement model that models movement of weed seeds ([0090] FIGS. 9A, 9B and 9C are images based on a Computational Fluid Dynamics (CFD) particle study of the rotor/stator arrangement. The number of impacts and impact speeds were predicted from the CFD model by inputting particles with equivalent aerodynamic properties of Lolium Rigidum seeds and analyzing the particle trajectories, however, only a select few are illustrated to reduce the complexity of the illustration. Such a CFD model can be readily created by one skilled in the relevant art so as to assist with “what-if” development of alternative arrangements of rotors and stators and impact members and associated support and rotation arrangements, see Examiner Note)
	during a crop processing operation that engages crop in a field ([0013] In another aspect of the invention there is a weed seed devitalization arrangement for processing weed seeds entrained in a portion of the air and material discharged, including a collection and delivery mechanism for receiving material including weed seeds and entraining the material and weed seed in an air flow, a rotor/state arrangement).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Isaac to incorporate the teachings of Berry to include the method comprising: obtaining a weed seed movement model that models movement of weed seeds during a crop processing operation that engages crop in a field, for the motivation of “find[ing] a configuration that minimizes particles missing the rotational and stationary impact members” (Berry [0090]), and because this particular know technique was recognized as part of the ordinary capabilities of one skilled in the art and applying the known technique would have yielded predictable results, namely “using a model based on movement of weed seeds through an machine”. 
Isaac, in view of Berry does not explicitly teach: identifying a weed seed area based on the weed seed movement model.
However, Colbach teaches: identifying a weed seed area based on the weed seed movement model (p. 1 Abstract: Subsequently, the new model was integrated into the existing weed dynamics model FlorSys, and simulations were run to predict weed emergence and dynamics for different tillage practices […] Superficial tillage which left seeds closest to the soil surface resulted in the highest weed density. Also, for species with heavy seeds densities generally increased with ploughing. These simulations confirm the utility of the new model; Fig. 1 showing weed seed movements in the weed seed area in green and blue).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the weed seed movement model as taught by Isaac, in view of Berry to incorporate the teachings of Colbach to include identifying a weed seed area based on the weed seed movement model for the motivation of identifying areas with the highest proportion of seeds (see Fig. 1 of Colbach), and helping define efficient soil management rules for weed control (Colbach p. 2).
Isaac, in view of Berry, in view of Colbach does not explicitly teach: generating a control signal associated with a pre-emergence weed seed treatment operation based on the identified weed seed area.
However, Chan teaches identifying a weed seed area indicating presence of weed seeds (Fig. 6 director 610 identifies area indicating presence of weed seedpod 640 using image processing techniques; [0052] For example, plant material targets 130 (e.g., weed seedpods) may be identified by performing various image processing techniques, such as image recognition, spectrometry, among others, on information captured by sensor 520), 
and generating a control signal associated with a pre-emergence weed seed treatment operation on the weed seeds based on the identified weed seed area ([0027] Accordingly, the system may apply an herbicide to the weed as a complimentary, alternative, or redundant means to kill or damage the weed. In certain embodiments, certain herbicides are chemically tailored for seed killing in particular; [0046] In some embodiments, apparatus 300 is used to identify and attack specific parts of weeds 130 (e.g., stem, seeds, leaves, and other parts). Apparatus 300 may be used to kill weeds 130 at specific times within a growth cycle, such as at first sprouting, at a set height, before seed release, and at other times).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Isaac to incorporate the teachings of Chan to include generating a control signal associated with a pre-emergence weed seed treatment operation on the weed seeds, based on the identified weed seed area, for the motivation of treating the weed seeds, distinguishing weeds and weed seeds from crops via imaging techniques (Chan [0020]-[0021]), and also, “the assessment may provide knowledge about the effectiveness of the control and/or eradication treatment” (Chan [0020]).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Isaac, in view of Chan, in view of Berry, in view of Colbach, and in further view of Schumann.

Regarding claim 17, Isaac, as modified, teaches the method of claim 16. 
Isaac, as modified, does not explicitly teach: and further comprising: obtaining a weed map that identifies weed area in the field; 
However, Schumann teaches obtaining a weed map that identifies weed area in the field ([0030] According to various embodiments, the AAS 104 can further comprise a GIS module 146 comprising a mapping application 148 that can be used to generate maps for identifying areas where the target vegetation was detected and providing information about the treatment of the detected target vegetation. The GIS module 146 can generate a mapped visualization of the data stored in the one or more databases 136. The generated maps can be a useful feature for turfgrass management and/or horticulture as they will be able to provide where targeted vegetation has occurred. For example, using the knowledge of where targeted vegetation has occurred, a fumigation system could increase the amount of fumigant in a particular area. Likewise, for weed patches and/or diseases in turf, a pre-emergence herbicide could be sprayed at a certain area due to the prior detections).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Isaac, as modified, to incorporate the teachings of Schumann to include obtaining a weed map that identifies weed area in the field, because doing so helps with weed control as “a pre-emergence herbicide could be sprayed at a certain area due to the prior detections” (Schumann [0030]).
Isaac, as modified, further teaches: and applying the weed seed movement model to determining movement of the weed seeds from the identified weed area; and identifying the weed area based on the determined movement (see rejection of claim 16 cited to Berry [0090] CFD model and Colbach p. 2 Section 2.1. weed seed movement model).

Regarding claim 18, Isaac, as modified, teaches the method of claim 17.
Isaac, as modified also teaches wherein the agricultural machine comprises a harvesting machine (Isaac Fig. 1 combine 10), 
the crop processing operation comprises a harvesting operation (Isaac [0008] systems and methods in accordance with the invention are implemented during the harvesting operation; Berry [0001] during grain harvest…), 
and the weed seed movement model is based on at least one of: environment data representing an environment of the field during the harvesting operation, terrain data representing a terrain of the field, or harvesting machine data representing machine operating characteristics of the harvesting machine used to perform the harvesting operation (see rejection of claim 16 cited to Berry [0090] Computational Fluid Dynamics (CFD) particle study of the rotor/stator arrangement […] Such a CFD model can be readily created by one skilled in the relevant art so as to assist with “what-if” development of alternative arrangements of rotors and stators and impact members and associated support and rotation arrangements – Examiner interprets the arrangement of rotors and stators in the machine “represent” machine operating characteristics; alternatively see also Colbach Fig. 1 weed seed movement model based on environment and terrain data).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chante et al. in “A flexible and practical approach for real-time weed emergence prediction based on Artificial Neural Networks” discloses a weed seed model but does not teach a model projecting likely locations of the weed seeds given a location of one or more weed plants that produced the weed seeds, and is based on one or more external factors that affect the movement of the weed seeds from the location of the one or more weed plants
Benvenuti in “Weed seed movement and dispersal strategies in the agricultural environment” discloses “a review of the current knowledge on weed seed movement” (as noted in Abstract), but does not teach a model projecting likely locations of the weed seeds given a location of one or more weed plants that produced the weed seeds, and is based on one or more external factors that affect the movement of the weed seeds from the location of the one or more weed plants.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVIN SEOL/Examiner, Art Unit 3662                         

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662